United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-40345
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARMANDO CANALES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:02-CR-17-1
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Armando Canales appeals his conviction for assaulting a

fellow inmate with a dangerous weapon at the Federal Correctional

Complex in Beaumont, Texas, in violation of 18 U.S.C.

§ 113(a)(3).   Canales contends that the evidence was insufficient

to prove that he stabbed the victim, and that the Government

failed to prove that he used two different weapons, as he

contends the indictment alleged.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40345
                                  -2-

     Because Canales did not move for a judgment of acquittal in

the district court, we review the sufficiency of the evidence to

determine whether the verdict represents a “manifest miscarriage

of justice.”     See United States v. Johnson, 87 F.3d 133, 136 (5th

Cir. 1996).    The evidence, which included the eyewitness

testimony of a corrections officer, was more than sufficient for

a reasonable jury to find that Canales stabbed the victim with a

deadly weapon.    Accordingly, the verdict does not reflect a

miscarriage of justice.     See United States v. Laury, 49 F.3d 145,

151 (5th Cir. 1995).    Canales’s assertion that the indictment

required proof that he used two weapons is without merit.

     AFFIRMED.